ON PETITION FOR REHEARING
PER CURIAM.
By its petition for rehearing Appellant points out that the order appealed herein was held final by this Court’s previous decision in this case, 184 So.2d 454, and therefore the words, “Interlocutory appeals dismissed”, were erroneously used. The petition for rehearing is granted for the purpose of substituting the word “AFFIRMED” in lieu of those appearing in our previous decision. Otherwise, the petition is denied.
RAWLS, C. J., and JOHNSON and SACK, JJ., concur.